Exhibit 10.14

WEST COAST BANCORP
EXECUTIVES’ DEFERRED COMPENSATION PLAN

(2008 Restatement)

Originally Effective as of January 1, 2005

Restated Effective as of November 7, 2008
for Compliance with IRC § 409A

PREAMBLE

This plan document, signed on November 7, 2008, by West Coast Bancorp, a
corporation organized under the laws of the State of Oregon and registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended,
(“Bancorp”), sets forth the terms of the West Coast Bancorp Executives’ Deferred
Compensation Plan (the “Plan”), effective as of November 7, 2008.

ARTICLE 1
PURPOSE

1.1 PURPOSE. Bancorp has established this Plan, originally effective as of
January 1, 2005, for the benefit of its Key Executives and those of its
Participating Subsidiaries. This Plan is primarily intended to allow these
executives to save toward their retirement on a tax-deferred basis through
voluntary salary reduction contributions. Bancorp anticipates that offering this
deferred compensation arrangement will assist it and its subsidiaries in
attracting, rewarding and retaining high-quality executive talent.
                 1.2 RESTATEMENT OF INTERIM PLAN DOCUMENT. The terms and
conditions of the Plan were originally set forth in the Interim Plan Document
for Operational Compliance with the American Jobs Creation Act, effective
January 1, 2005 (the “Interim Plan Document”). As expressly stated in the
Interim Plan Document, it was intended to be supplanted by a formal, permanent
plan document following issuance of appropriate guidance by the Department of
the Treasury and the Internal Revenue Service regarding the requirements for
complying with Code § 409A (rules pertaining to the taxation of nonqualified
deferred compensation plans). Bancorp intends for this Restatement to be the
formal, permanent plan document which contains the terms and conditions of the
Plan and which supplants the Interim Plan Document.   1.3 ERISA EXEMPTION. This
is an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
As such, this Plan is intended to qualify as a “top-hat plan” exempt from Part 2
(minimum participation and vesting standards), Part 3 (minimum funding
standards) and Part 4 (fiduciary responsibility provisions) of Title I of the
Employee Retirement Income Security Act of 1974. The provisions of the Plan
shall be interpreted and administered according to this intention.


--------------------------------------------------------------------------------


1.5 EFFECTIVE DATES.     (a) The original effective date of this Plan is January
1, 2005, with respect to amounts deferred after December 31, 2004.     (b) The
effective date of this Restatement is November 7, 2008.     (c) From January 1,
2005, through November 6, 2008, the terms and conditions of the Plan are set
forth in the Interim Plan Document, subject to reasonable good faith
interpretations of the requirements of Code § 409A and the applicable interim
guidance.   1.5 NAMING CONVENTION. This Plan document uses the following system
for naming, numbering and lettering the major divisions in its text—   ARTICLE 1
      1.1 SECTION.   (a) Subsection.   (1) Paragraph.   (A) Subparagraph.   (i)
Clause.                                                            
                                                                             (I)
Subclause.   1.7 CITATIONS. Citations to sections of the Code or Treasury
Regulations are to those sections as amended or any successor provision.


ARTICLE 2
DEFINITIONS

Words and phrases that appear in this Plan with initial capital letters signify
defined terms with the meanings given in this section. Words appearing in the
following definitions which are themselves defined terms are also indicated by
initial capital letters.

2.1      ACCOUNT means the separate accounting record established and maintained
under Article 4 for each Participant to record the Participant’s interest under
this Plan and the Trust.                  2.2      BENEFICIARY means the person
or persons or estate or trust designated by the Participant as the beneficiary
under this Plan on a form provided by or acceptable to the Plan Administrator.
To be effective, a beneficiary designation must be received by the Plan
Administrator before the date of the Participant’s death. In the absence of a
valid beneficiary designation under this Plan, the Beneficiary shall be the same
as the beneficiary designated by the Participant under the 401(k) Plan or, if
applicable, the default beneficiary under the 401(k) Plan. These provisions
shall apply even if the Participant does not participate in the 401(k) Plan. A
Beneficiary’s right to information under this Plan does not arise until the
Beneficiary becomes entitled to benefits under this Plan.


--------------------------------------------------------------------------------


2.3 CODE means the Internal Revenue Code of 1986, as amended.               
                 2.4 COMPENSATION means the following items of remuneration paid
to a Participant:     (a) Salary;     (b) Bonuses; and     (c) Commissions.  
2.5 DISABLED or DISABILITY means a Participant is:   (a) Unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than 12 months;   (b) By reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of Bancorp or a Participating
Subsidiary; or   (c) Determined to be totally disabled by the Social Security
Administration.   The Plan Administrator, in its sole discretion, shall
determine whether a Participant is Disabled.  

2.6 ERISA means the Employee Retirement Income Security Act of 1974, as amended.
                                               2.7 401(k) PLAN means the West
Coast Bancorp 401(k) Plan, as amended.   2.8 KEY EXECUTIVE means any executive
or commissioned salesperson who —     (a) At any time during the Plan Year to
which the deferrals under this Plan relate or the preceding Plan Year is either:
      (1) Employed by Bancorp or a Participating Subsidiary at the level of
Senior Vice President or above; or       (2) One of the top 20 employees of
Bancorp and its Participating Subsidiaries ranked by Compensation; and     (b)
Has been designated under Section 3.1 as being eligible to defer compensation
under this Plan.


--------------------------------------------------------------------------------


2.9 PARTICIPANT means a Key Executive who has elected to participate in this
Plan.                  2.10 PARTICIPATING SUBSIDIARY means any subsidiary of
Bancorp that adopts this Plan with Bancorp’s consent. The current Participating
Subsidiaries are West Coast Bank and West Coast Trust Company. Additional
Participating Subsidiaries will be listed in an Addendum to this Plan.   2.11
PERFORMANCE-BASED COMPENSATION means Compensation, the amount of which, or the
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months. This definition shall be interpreted
and construed in accordance with Code § 409A(4)(B)(iii) and the regulations
issued under that section.   2.12 PLAN means the West Coast Bancorp Executives’
Deferred Compensation Plan, the terms and conditions of which are contained
solely in this document and any written amendments to it.   2.13 PLAN
ADMINISTRATOR means the individual or committee appointed by Bancorp to handle
the general administration of this Plan and carry out the functions specifically
delegated to the Plan Administrator in this Plan.   2.14 PLAN YEAR means the
calendar year.   2.15 TREASURY REGULATION(S) or TREAS. REG. means the applicable
regulation(s) promulgated by the United States Department of the Treasury under
the Internal Revenue Code of 1986, as amended.   2.16 TRUST means the “West
Coast Bancorp Deferred Compensation Trust,” established under the trust
agreement as restated March 1, 1996, as amended, between Bancorp, acting as
grantor, and the Trustee.   2.17 TRUSTEE means West Coast Trust Company or any
successor trustee of the Trust.   2.18 UNFORESEEABLE EMERGENCY means a severe
financial hardship of the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code §152, without regard to Code §
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage not otherwise
covered by insurance); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that constitute a severe financial hardship
depend upon the facts of each case, but, generally, the payment of college
tuition or the purchase of a home are not unforeseeable emergencies.  

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

  3.1 PARTICIPATION CRITERIA. The Plan Administrator, in its sole discretion,
shall designate the Key Executives who are eligible for participation in this
Plan.


--------------------------------------------------------------------------------


3.2 DURATION OF KEY EXECUTIVE STATUS. An executive’s designation as a Key
Executive will continue in effect until:                                   (a)
The termination of his or her employment with Bancorp or one of its
Participating Subsidiaries; or     (b) The Plan Administrator, in its sole
discretion, determines that allowing the executive to continue deferring
compensation under this Plan would jeopardize the Plan’s status as a top-hat
plan (see Section 1.3).   3.3 CHANGE OF STATUS. If the Plan Administrator, in
its sole discretion, or a court of law or government agency determines that a
Participant does not qualify or no longer qualifies as a Key Executive:     (a)
That Participant will not be eligible to defer compensation under this Plan; and
    (b) At the Plan Administrator’s sole discretion, that Participant’s Account
shall be distributed to the Participant, less applicable income and employment
tax withholding, in a single lump-sum cash payment as soon as administratively
feasible after the date of that determination or, if applicable, in accordance
with any transitional rules promulgated by the U. S. Department of Labor.   3.4
NOTICE TO KEY EXECUTIVES. The Plan Administrator shall notify each Key Executive
of his or her ability to participate in this Plan. This notification will be
given upon the executive’s initial designation as a Key Executive and,
thereafter, before the beginning of each Plan Year.   3.5 DEFERRAL ELECTIONS.
Elections by Key Executives or Participants to defer their Compensation must be
made as follows:   (a) Annual Enrollment. Before the beginning of each Plan
Year, each Key Executive or Participant must complete and return to the Plan
Administrator an enrollment form specifying the amount of Compensation he or she
will be deferring under this Plan during the coming Plan Year.     (b)
Performance-Based Compensation Enrollment. To defer Performance-Based
Compensation, a Key Executive or Participant must complete and return to the
Plan Administrator an enrollment form specifying the amount to be deferred. This
election must be made no later than six months before the end of the performance
period, or, if earlier, the date the amount of the Performance-Based
Compensation is substantially certain.     (c) Mid-Year Enrollment. If an
executive first becomes designated as a Key Executive after a Plan Year has
begun, that executive has 30 days after the date he or she is notified by the
Plan Administrator that he or she has become eligible to enroll in the Plan to
file an enrollment form for the balance of the Plan Year. The deferral election
will be effective only for Compensation earned after the date the enrollment
form is filed.


--------------------------------------------------------------------------------


  (d) Failure to Timely Enroll. A Key Executive who does not timely enroll in
the Plan for any Plan Year shall be deemed as having elected not to defer any
Compensation under the Plan for that Plan Year.                              
                 3.6 DEFERRALS BY TYPE OF COMPENSATION. In accordance with rules
and procedures established by the Plan Administrator, Key Executives and
Participants may separately elect different deferral amounts with respect to
each type of Compensation that may be deferred under the Plan (i.e., salary,
bonuses or commissions) for the Plan Year.   3.7 MODIFICATION OR REVOCATION OF
DEFERRAL ELECTIONS. A deferral election may be modified or revoked at any time
up until the applicable election deadline as specified in Section 3.5. After
that date, the deferral election becomes irrevocable.   3.8 CANCELLATION OF
DEFERRAL ELECTIONS. The Plan Administrator may permit a Participant to cancel a
deferral election during a Plan Year under the following conditions:     (c) The
cancellation will be allowed if the Plan Administrator determines that the
Participant has incurred either:       (1) An Unforeseeable Emergency or a
financial hardship distribution under Bancorp’s 401(k) Plan; or       (2) A
qualifying disability. A “qualifying disability” is a medically determinable
physical or mental impairment resulting in the Participant’s inability to
perform the duties of the Participant’s position or any substantially similar
position, where that impairment can be expected to result in death or to last
for a continuous period of at least six months.     (d) The cancellation will
become effective as follows:       (1) A cancellation under subsection (a)(1)
will take effect as of the first payroll period after approval by the Plan
Administrator.       (2) A cancellation under subsection (a)(2) must take effect
by the later of the end of the Plan Year or the 15th day of the third month
after the date the Participant incurs the qualifying disability.     (c) The
deferral election must be cancelled, not merely postponed or otherwise delayed.


--------------------------------------------------------------------------------

ARTICLE 4
PARTICIPANT ACCOUNTS

4.1 MAINTENANCE OF ACCOUNTS. The Plan Administrator shall maintain, or cause to
be maintained, an Account for each Participant to reflect the Compensation
deferred by the Participant under this Plan, the Participant’s allocable share
of the income, losses, appreciation and depreciation of the Trust’s assets and
distributions made to the Participant or the Participant’s Beneficiaries.   4.2
SUBACCOUNTS. Participants may designate up to five subaccounts for their
Account. For each subaccount, Participants may designate a different time of
payment under Section 5.1 and a different form of payment under Section 5.3.
Participants may also allocate their deferrals for a Plan Year among their
different subaccounts. This allocation must be made at the time the deferral
amount is elected under Section 3.5.                                 4.3
ADJUSTMENTS TO ACCOUNTS. As of the close of each calendar quarter, and as of any
other date designated by the Plan Administrator in its sole discretion, each
Participant’s Account shall be credited with the deferred Compensation and the
net investment income (or loss) applicable to the Participant’s Account since
the date of the last adjustment, and shall be charged for any distributions made
from the Participant’s Account and for a pro rata share of any Trust expenses
since the last adjustment. Accounts shall be adjusted for Compensation deferred
periodically during the year by using a time-weighted formula adopted by the
Plan Administrator.   4.4 ACCOUNT INVESTMENT. Accounts shall be invested by the
Trustee as directed by each Participant under the provisions of the Trust.   4.5
TRUST ASSETS.     (a) The Compensation deferred under this Plan will be remitted
to the Trustee by Bancorp or the Participating Subsidiary, as applicable, as
soon as administratively feasible after the date that Compensation would have
ordinarily been paid to the Participant in cash.     (b) All amounts credited to
Participants’ Accounts shall be held in the Trust separate and apart from the
other funds of Bancorp or its Participating Subsidiaries. The Trust assets shall
be used exclusively for the purposes of this Plan, but shall be subject to the
claims of Bancorp’s or a Participating Subsidiary’s general creditors upon that
company’s insolvency or bankruptcy.   4.6 PARTICIPANTS’ RIGHTS. Participants’
Accounts are established and maintained merely to record Bancorp’s or a
Participating Subsidiary’s unsecured contractual obligation to pay deferred
Compensation under this Plan. Participants and Beneficiaries shall have no
right, title or interest in or to any funds in their Accounts except as general
unsecured creditors of Bancorp or a Participating Subsidiary, as applicable.

ARTICLE 5
BENEFIT DISTRIBUTIONS

5.1 TIME FOR PAYMENT.                                   (a) Except as provided
in subsection (b) below (specific date or schedule of payments) and in Section
5.9 (cashout of small accounts), payment of the balance of the Participant’s
Account shall be made following the Participant’s termination of employment with
Bancorp or with any Participating Subsidiary.


--------------------------------------------------------------------------------


  (b) A Participant may elect, on an enrollment form, either a specific date or
a fixed schedule of payments starting on a specified date on which distribution
of each of the Participant’s subaccounts is to be made. Distributions shall be
made in accordance with the Participant’s election except as provided in Section
5.4 (overrides), Section 5.6 (withdrawals due to Unforeseeable Emergencies),
Section 5.7 (death), Section 5.8 (Disability), Section 5.9 (cashout of small
accounts) and Section 5.13 (delayed distributions to key employees).
                                                 (c) A Participant may, under
procedures established by the Plan Administrator, change the time and/or form of
payment elected under subsection (b) above, as set forth in Section 5.5 below.  
  (d) Except as provided in Section 5.6 (withdrawals due to Unforeseeable
Emergencies), Section 5.7 (death), Section 5.8 (Disability), Section 5.9
(cashout of small accounts), neither the time nor the schedule of any payment
under the Plan may be accelerated, except to the extent allowed under Treas.
Reg. § 1.409A-3(j)(4) and policies and procedures established by the Plan
Administrator.   5.2 VALUATION OF BENEFIT. The value of the Participant’s
Account balance will be determined as of the adjustment date under Section 4.3
that occurs immediately on or before the date the payment is to be made.   5.3
FORM OF PAYMENT. Participants may elect on an enrollment form one of the
following forms of payment for the balance of each of their subaccounts:     (a)
A lump-sum payment (which shall be the default if a Participant fails to elect a
form of payment);     (b) Installments over a period of years (the allowable
installment period shall be established by the Plan Administrator); or     (c)
An annuity for either the life of the Participant or the joint lives of the
Participant and a Beneficiary designated by the Participant for this purpose.
(This annuity shall be the actuarial equivalent of the Participant’s Account
balance determined using the actuarial equivalency factors set by the Plan
Administrator, in its sole discretion. Alternatively, the Plan Administrator may
provide this annuity by purchasing an annuity with the Participant’s Account
balance and distributing the annuity contract to the Participant.)   5.4
OVERRIDES. At the time a Participant first makes an election as to the time and
form of payment of a subaccount, the Participant may also elect one or more of
the override options as follows:   (a) An override election provides that the
time and form of payment elected by the Participant for a specific subaccount
will be followed unless an override event occurs first. If it does, the date of
the override event will be the date of distribution and the subaccount will be
paid out in a lump-sum payment.     (b) Participants may elect either or both of
the following as an override event:       (1) “Separation from service” as
defined in Treas. Reg. § 1.409A-1(h).       (2) “Change in control” as defined
in Treas. Reg. § 1.409A-3(i)(5).  


--------------------------------------------------------------------------------


5.5 CHANGES IN TIME OR FORM OF PAYMENT. Participants may change the time or form
of payment selected for any of their subaccounts upon the following conditions:
    (a) The change cannot take effect for at least 12 months after filing the
election change form required by the Plan Administrator;   (b) If a Participant
wants to change the specific date on which a payment is to be made, the
Participant must file the required election change form at least 12 months in
advance of that date; and   (c) The Participant must elect to delay the
commencement of the payment for at least five years from the original payment
date, except in the case of death, Disability or Unforeseeable Emergency.   5.6
WITHDRAWALS DUE TO UNFORESEEABLE EMERGENCIES.     (a) A Participant may apply to
the Plan Administrator for a withdrawal in the case of an Unforeseeable
Emergency. If the application is approved, the withdrawal will be effective at
the later of the date specified in the Participant’s application or the date of
approval. The approved amount shall be payable in a lump sum or in another
manner consistent with the emergency need as decided by the Plan Administrator.
    (b) A withdrawal in the case of an Unforeseeable Emergency cannot exceed the
amount reasonably necessary to satisfy the emergency need plus amounts necessary
to pay reasonably anticipated taxes resulting from the withdrawal. The Plan
Administrator shall not grant a withdrawal in the case of an Unforeseeable
Emergency to the extent that the emergency need may be relieved:   (3) Through
reimbursement or compensation from insurance or otherwise;   (4) By liquidation
of the Participant’s assets, to the extent the liquidation of those assets would
not cause severe financial hardship; or                              
                                (3) By stopping deferrals under this Plan.    
(c) If a Participant takes a withdrawal in the case of an Unforeseeable
Emergency, the Participant’s Account shall be appropriately reduced to reflect
the amount withdrawn. The amount withdrawn may not be repaid.   5.7 DEATH
BENEFITS. Upon a Participant’s death, the unpaid balance in the Participant’s
Account shall be paid to the Participant’s Beneficiary in a lump sum as soon as
administratively feasible following the date of death.   5.8 DISABILITY
BENEFITS. The unpaid balance in a Participant’s Account shall be paid to the
Participant in a lump sum as soon as administratively feasible following the
date the Participant is determined to be Disabled.


--------------------------------------------------------------------------------


5.9 CASHOUT OF SMALL ACCOUNTS. Regardless of the time or form of payment elected
by a Participant, the Plan Administrator, in its sole discretion, may at any
time distribute the balance or the unpaid balance of the Participant’s Account
in a lump-sum payment provided that the amount in the Participant’s Account
(taking into account all plans that are required to be aggregated with this Plan
under Treas. Reg. § 1.409A-1(c)(2)) does not exceed the dollar limit under Code
§ 402(g) on 401(k) plan elective deferrals for the year in which the cashout
distribution is made.                                                5.10
WITHHOLDING. All federal, state and local taxes required to be withheld from
deferred Compensation paid to employees shall be withheld from any benefit
payments made under this Plan.   5.11 TAX REPORTING. The Trustee shall furnish
Participants or Beneficiaries with the appropriate tax form or forms reporting
the amount of the payments made to them.   5.12 LOANS. Participants shall not be
permitted to borrow from their Accounts.   5.13 DELAYED DISTRIBUTIONS TO KEY
EMPLOYEES. The following provisions apply to a distribution made on account of a
key employee’s separation from service, except to the extent the distribution is
exempt under subsection (d) below:     (b) The distribution shall not be made
before the date which is six months after the date of the key employee’s
separation from service or, if earlier, the date of the key employee’s death.  
  (b) If the key employee would have otherwise received installment payments
during the six-month delay period, the Plan Administrator, in its sole
discretion, shall determine whether the payments that would otherwise have been
made during the six-month delay period will be paid in a lump sum on the first
day of the seventh month following the key employee’s separation from service or
whether the commencement date of the installment payment period will be delayed
by six months.     (c) The following definitions apply for purposes of this
section:   (1) “Key employee” as defined in Code § 416(i).   (2) “Separation
from service” as defined in Treas. Reg. § 1.409A-1(h).

                                                    (d) This section does not
apply to the extent the distribution is exempt from the requirements of Code §
409A or is a payment excepted from the six-month delay rule under Treas. Reg. §
1.409A-3(i)(2)(i).


--------------------------------------------------------------------------------

ARTICLE 6
PLAN ADMINISTRATION

6.1 POWERS AND DUTIES. The Plan Administrator shall have all the powers,
privileges and immunities granted to the Administrative Committee under the
401(k) Plan, which provisions are incorporated in this Plan by reference.
However, the Plan Administrator shall have only the duties stated in this Plan.
This Plan specifically does not incorporate by reference the fiduciary
responsibility or liability provisions of the 401(k) Plan.                  6.2
CLAIMS PROCEDURES. Claims for benefits under this Plan shall be resolved by the
claimant and the Plan Administrator following the claims review and appeals
procedures of the 401(k) Plan.   6.3 ADMINISTRATIVE EXPENSES. The Plan
Administrator shall establish rules and procedures under which Bancorp and its
Participating Subsidiaries shall pay their pro rata share of the Plan’s routine
administrative expenses. However, any extraordinary administrative expenses with
respect to a Participant’s Account, such as the need to perform a special
valuation of the Account’s value, shall be paid from the Trust’s assets and
charged against the Participant’s Account.

ARTICLE 7
AMENDMENT AND TERMINATION

7.1  RIGHTS RESERVED.     (a)

Board’s Authority. Bancorp’s Board of Directors reserves the right to amend or
terminate this Plan at any time without the consent of the Participants or their
Beneficiaries. Any amendment adopted by the Board of Directors shall be in
writing, signed on behalf of Bancorp and made pursuant to a resolution of
Bancorp’s Board of Directors.

      (b)

Plan Administrator’s Authority.

    (1)

The Plan Administrator may adopt any technical, clerical, conforming or
clarifying amendment or other change, either prospectively or retroactively,
which may be necessary or desirable to:

          (A)

Facilitate the administration of the Plan;

        (B)

Clarify or simplify the Plan; or

      (C)

Upon the advice of counsel:

          (i)

Maintain the Plan’s status as a “top-hat” plan for purposes of ERISA; or

                                                                                
(ii)

Comply with other applicable laws.


--------------------------------------------------------------------------------


    (3) Any formal amendment adopted by the Plan Administrator shall be in
writing, signed by or on behalf of the Plan Administrator and reported to
Bancorp’s Compensation & Personnel Committee at its next scheduled meeting.  
7.2 EFFECTIVE DATE.     (a) Amendments. Amendments may be made prospectively or
retroactively, subject to the limitations of Section 7.3. An amendment may be
made retroactively effective prior to the first day of the Plan Year in which it
is adopted if such amendment is necessary or appropriate to enable the Plan to
satisfy the applicable requirements of the Code or ERISA or conform the Plan to
any change in federal law.     (b) Termination. Termination of the Plan shall be
effective as of the later of the date specified in the Board of Directors’
resolution or the date the notice of the termination is provided to the
Participants.   7.3 LIMITATIONS ON PLAN AMENDMENT. No amendment or termination
of the Plan shall directly or indirectly reduce the balance of any Participant’s
Account as of the effective date of that amendment or termination, including any
amounts that are to be credited as of that date.   7.4 EFFECT OF TERMINATION;
DISTRIBUTION OF ACCOUNTS. Upon the termination of the Plan:     (c) No
additional Compensation may be deferred under this Plan.     (d) Participants’
Accounts shall be distributed, in the sole discretion of Bancorp’s Board of
Directors, under one of the following methods:       (1) The Accounts will
continue to be held by the Trustee under the terms and conditions of the Trust
and shall be disbursed at the time and in the manner provided in this Plan.  
(2)

The Accounts will be paid out in full within 24 months of the effective date of
the termination of the Plan regardless of the elections Participants had made
regarding the time and form of payment of their Accounts, provided:

  (A)

The termination of the Plan does not occur proximate to a downturn in Bancorp’s
financial health;

  (B) Bancorp terminates and liquidates all other plans or other arrangements
that are required to be aggregated with this Plan under Treas. Reg. §
1.409A-1(c) if any Participant under this Plan also has deferred compensation
payable under those other plans or other arrangements;               
                                               (C)

No payments in liquidation are made within 12 months of the effective date of
the termination of the Plan, other than payments that would be payable under the
Plan if termination had not occurred; and

 

--------------------------------------------------------------------------------


      (E)

Within three years following the effective date of the termination of this Plan,
Bancorp does not adopt a new plan that would be aggregated with this Plan under
Treas. Reg. § 1.409A-1(c) if any Participant in this Plan participated in both.

                                                              (3)

The Accounts will be distributed in a lump-sum payment as soon as
administratively feasible, but only if:

  (A)

The Plan termination is made within 12 months of a corporate dissolution under
Code § 331 or with the approval of a bankruptcy court; or

  (B)

If the Plan termination is made in connection with a change in control event (as
defined in Treas. Reg. § 1.409A-3(i)(5)) and the requirements of Treas. Reg. §
1.409A-3(j)(ix)(B) for accelerated distributions are satisfied.

ARTICLE 8
GENERAL PROVISIONS

8.1 EFFECT ON 401(k) PLAN. This Plan is not intended to modify any provision of
the 401(k) Plan.   8.2 PROPERTY RIGHTS. Until a Participant’s Account is
distributable under the terms of this Plan, the funds credited to that Account
shall remain the sole property of either Bancorp or its Participating Subsidiary
and remain subject to the claims of that company’s general creditors.   8.3
UNFUNDED OBLIGATION.     (a) The payment obligation of Bancorp or any
Participating Subsidiary under this Plan is purely contractual and is not funded
or secured in any manner by any asset, pledge or encumbrance of that company’s
property.     (b) The amounts credited to Participants’ Accounts shall be held
solely under the terms and conditions of the Trust and shall not be held under
any other trust, escrow or similar fiduciary capacity.               
                   (c) Bancorp or a Participating Subsidiary is liable for
payments to a Participant only to the extent that the Compensation deferred was
earned while the Participant was an employee of that particular company. Bancorp
and its Participating Subsidiaries are not jointly or jointly and severally
liable for the payment of benefits under this Plan.   8.4 PARTICIPANTS’ AND
BENEFICIARIES’ RIGHTS. Participants’ Accounts are established and maintained
merely for the purpose of recording Bancorp’s or a Participating Subsidiary’s
unsecured contractual obligation to pay deferred Compensation under this Plan.
Participants and Beneficiaries shall have no right, title or interest in or to
any funds in their Accounts except as general unsecured creditors of Bancorp or
a Participating Subsidiary, as applicable.


--------------------------------------------------------------------------------


8.5 BENEFITS PROVIDED SOLELY UNDER THE PLAN. In no event shall the establishment
or modification of the Plan, the creation of any Account, or the payment of any
benefit be construed as giving any Participant or any other person any legal or
equitable right against the Trustee, Bancorp, any Participating Subsidiary or
any of their officers or employees, except as provided in this Plan.   8.6 NO
GUARANTEE OF EMPLOYMENT. The adoption and maintenance of the Plan shall not be
deemed to:                                   (a) Give any Participant the right
to be retained as an employee of Bancorp or a Participating Subsidiary;  

(b) Interfere with any rights Bancorp or a Participating Subsidiary otherwise
has to terminate any Participant’s employment;     (c) Interfere with any rights
a Participant otherwise has to terminate employment; or     (d) Otherwise be
deemed as an express or implied employment contract.   8.7 BENEFITS NOT
ASSIGNABLE. Participants’ Accounts shall not be considered assets of the
Participants under state law or federal bankruptcy law. Participants and
Beneficiaries shall not have any right to alienate, anticipate, pledge, encumber
or assign any of the benefits payable under this Plan. Participant’s Accounts
shall not be subject to any claim of, or subject to attachment, garnishment or
other legal process by, any creditor of a Participant or Beneficiary.   8.8
PARTICIPATING SUBSIDIARIES.     (a) Every Participating Subsidiary is bound by
the terms and conditions of this Plan and the Trust, except to the extent agreed
upon in writing with Bancorp (with respect to the Plan) or Bancorp and the
Trustee (with respect to the Trust).     (b) Continued participation in this
Plan is conditioned on the Participating Subsidiary:       (1) Providing Bancorp
and the Plan Administrator with any information or documentation necessary or
desirable for Plan administration or legal compliance; and               
                                    (2) Paying its proportionate share of any
Plan or Trust expenses not charged against Participants’ Accounts.     (c)
Bancorp shall have the sole authority to amend or terminate this Plan and may do
so without prior notice to, or the consent of, any Participating Subsidiary.    
(d) A Participating Subsidiary may withdraw from this Plan at any time by giving
written notice of its withdrawal to Bancorp, the Plan Administrator and the
Trustee. Upon the withdrawal, no further Compensation may be deferred under this
Plan by Participants who are Key Executives of the withdrawing Participating
Subsidiary.     (e) Bancorp is under no obligation to any Participating
Subsidiary to continue to maintain this Plan.


--------------------------------------------------------------------------------


8.9 BINDING EFFECT. The terms and conditions of this Plan, including any
amendments, shall be binding upon Bancorp, the Trustee, Participating
Subsidiaries, Participants and Beneficiaries and the respective heirs, assigns
and legal representatives of these parties, including any assignee or successor
in interest to Bancorp or a Participating Subsidiary, whether by merger,
consolidation or the sale of substantially all of that company’s assets.
                 8.10 GOVERNING LAWS. This Plan shall be construed and its
validity determined under Oregon law to the extent not preempted by federal law.
  8.11 COUNTERPARTS. This Plan may be executed in any number of counterparts,
each of which shall be deemed an original, and no other counterpart need be
produced.


WEST COAST BANCORP      By:  /s/ Robert D. Sznewajs    Title:  President and
Chief Executive Officer 


--------------------------------------------------------------------------------